DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show descriptive labels in figure 3 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.




The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because implied phrases.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without the communication interface, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). A processor, by definition, processes data and cannot communicate via a radio resource to anything.  According to the specification this is done by the communication interface (#14).  The processor may control the communication interface or the overall sidelink communication device to .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10, and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7, 10, and 12, are confusing because the parent claim already selected the radio resource pool.  Is this a second and different selection or the same selection of the radio resource pool? 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, 8 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication 2017/0086028 (Hwang, et al).


Hwang, et al discloses a sidelink communication device (figure 9B) comprising at least one processor (#912) and a non-transitory computer-readable storage medium (paragraph 107) coupled to the at least one processor (#912) and storing programming instructions for execution by the at least one processor (#912). The programming instructions instruct the at least one processor (#912) to select a radio resource pool from a plurality of radio resource pools based on a physical motion parameter of the sidelink communication device (figure 9A, paragraphs 99-101) and communicate with another sidelink communication device (paragraphs 10, 20, 30) using one or more radio resources of the selected radio resource pool (paragraph 102).
Regarding measure the physical motion parameter in claim 2, note paragraphs 56, 57, 86.





Regarding claim 8, note figures 10A, B, #1002, 1016, paragraphs 103 and 104 that discloses radio resource pool configuration information from a network management entity.
Regarding claim 11, this claim is a process claim version of the apparatus claim 1 since that claim all the same functions, hence is rejected for the same reason as above. 
Some of the claims are in alternative form.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0086028 (Hwang, et al) in view of United States Patent Application Publication 2017/0164227 (Zwirn).

Hwang, et al discloses all subject matter, note the above paragraph, except for physical motion parameter is based on a velocity vector, in particular a magnitude or a direction of the velocity vector, of the sidelink communication device in a given frame of reference.  Zwirn teaches the use of a physical motion parameter is based on a velocity vector, in particular a magnitude or a direction of the velocity vector, of a communication device in a given frame of reference for the purpose of traffic and/or parking monitoring using signals transmitted by wireless networks, note paragraph 193.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of the use of a physical motion parameter is based on a velocity vector, in particular a magnitude or a direction of the velocity vector, of a communication device in a given frame of reference for the purpose of traffic and/or parking monitoring using signals transmitted by wireless networks, as taught by Zwirn, in the sidelink communication device of Hwang, et al in order to analyze one or more of the signals and/or one or more of the signal attributes to extract information regarding objects along the signal's paths.
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2017/0086028 (Hwang, et al) in view of United States Patent Application Publication 2021/0289507 (Wang, et al).  
Hwang, et al discloses all subject matter, note the above paragraph, except for select the radio resource pool based on a measurement of observed traffic load in one or more radio resource pools, in particular a Channel Busy Ratio (CBR) measurement, performed by the sidelink communication device.  


Wang, et al teaches the use of select a radio resource based on a measurement of observed traffic load in one or more radio resource, in particular a Channel Busy Ratio (CBR) measurement, performed by a communication device for the purpose of performing congestion control on the channel resource pools based on the measured channel busy ratios, note figure 4, paragraphs 31-33, 44, and 47.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of a radio resource based on a measurement of observed traffic load in one or more radio resource, in particular a Channel Busy Ratio (CBR) measurement, performed by a communication device for the purpose of performing congestion control on the channel resource pools based on the measured channel busy ratios of Hwang, et al in order each CBR for each carrier can be measured separately, and the congestion situation for each carrier can be clearly known, and a distinctive and unique congestion control can be performed particularly with respect to each carrier.

.

Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or make obvious the claimed determining a flow identity based on the physical motion parameter of the sidelink communication device.  In combination with selecting a radio resource pool from a plurality of radio resource pools based on a physical motion parameter of a sidelink communication device; and communicating with another sidelink communication device using one or more radio resources of the selected radio resource pool.

Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/         Primary Examiner, Art Unit 2645